                         Case 1:12-cr-00442-KMW Document 195 Filed 01/02/20 Page 1 of 1



    \DJ~~~ow~
    Li\\ JAN0120ZO                   HOMAS AMBROSIO
     CHAM SERS OF KIMBA M. WOOD               AT T O R N EY A T LAW
            u.s.o.J.-S.O.N.Y.
                                                      Member of NJ & NY Bars
                                                                                         USDCSDNY
                                                        September 27, 2019
                                                                                         DOCUMENT
              Via ECF
                                                                                         ELECTRONICALLY FILED
              Honorable Kimba M . Wood                                                   DOC#: _ _ _ _....-_ _
              Un ited States District Judge                                              DATE FILED: I      a.1J  /-:;-f
              United States Courthouse
              500 Pearl St.
              New York, NY 10007-1312

                               RE:      USA v. Casius Ernest                                    MEMO ENDORSED
                                        12-cr-00442-KMW
                                        Final Hearing re Revocation of Supervised Release
              Dear Judge Wood,

                        I received an ECF notice that the above referenced matter scheduled for January 7, 2020

              had to be scheduled to Thursday, January 16, 2020, due to a conflict in the Court's calendar.

              Unfortunately, I have a conflict with the new date. I fully anticipate being on trial before the

              Honorable Ester Salas, U.S.D.J . in Newark, New Jersey in a felon in possession of weapon trial.



                        I anticipate that a verd ict will be reached by the end of the day, Friday, January 17,

              2020.

                        Perhaps Your Honor might be able accommodate this matter for Friday, January 24,

              2020.

                        I thank Your Honor for accommodating my schedule on this matter.

                                                       Respectfully yours,
       ~ cc" -H.,.,u " c...c.. i .5
a.~ ..:>...>1"(.&l. -1':» .J a:"' ue,,,.°'\ 3 b   1    /s/ Thomas Ambrosio
a-o~o, a.:t ,~ ; oof ·""' ·                            Thomas Ambrosio
                                                                                   SO ORDERED:           N.Y., N.Y. ' / 1/20
              cc: All counsel via ECF




                                                                                              U.S.D.J.
              750 Valley Brook Avenue      ILyndhurst INew Jersey 07071 I201.935 .3005 I201.935.7667          00
                                                                                                                   fax
                                                      tam brosio@legal750.com
